 



Oklahoma Properties

 

 

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

SOUTHWESTERN ENERGY PRODUCTION COMPANY

AS SELLER

AND

DUTCH PETROLEUM, LLC

AS BUYER



--------------------------------------------------------------------------------



 



INDEX

                              PAGE            

--------------------------------------------------------------------------------

ARTICLE 1. DEFINITIONS     1   ARTICLE 2. SALE AND PURCHASE     7   ARTICLE 3.
PURCHASE PRICE     7       3.1   Purchase Price     7       3.2   Earnest Money
Deposit     7       3.3   Allocation     7       3.4   Preferential Rights     7
      3.5   Consents     8   ARTICLE 4. REVIEW BY BUYER     8       4.1   Review
of Records     8       4.2   Adjustment of Purchase Price for Title Defects    
8       4.3   Waiver     9   ARTICLE 5. INSPECTION OF PROPERTIES     10      
5.1   Physical and Environmental Inspection     10       5.2   Environmental
Defects     10   ARTICLE 6. ACCOUNTING     13       6.1   Revenues, Expenses and
Capital Expenditures     13       6.2   Taxes     13       6.3   Obligations and
Credits     14       6.4   Gas Imbalances     14       6.5   Miscellaneous
Accounting     14       6.6   Final Accounting Settlement     14       6.7  
Post-Final Accounting Settlement     15       6.8   Audit Rights     15  
ARTICLE 7. CASUALTY AND CONDEMNATION     15   ARTICLE 8. INDEMNITIES     16    
  8.1   Seller’s Indemnity Obligations (excluding Environmental Claims)     16  

 



--------------------------------------------------------------------------------



 

                                      PAGE                

--------------------------------------------------------------------------------

      8.2     Buyer’s Indemnity Obligations (excluding Environmental Claims)    
16         8.3     Environmental Claims     17         8.4     Asbestos and NORM
    17         8.5     Notice and Cooperation     17         8.6     Defense of
Claims     18         8.7     Waiver of Certain Damages     18         8.8.    
Limitation on Indemnities     19   ARTICLE 9. WARRANTIES AND DISCLAIMERS     19
        9.1     Special Warranty of Title     19         9.2     Disclaimer –
Representations and Warranties     19         9.3     Disclaimer – Statements
and Information     19   ARTICLE 10. SELLER’S REPRESENTATIONS     20        
10.1     Organization and Good Standing     20         10.2     Corporate
Authority; Authorization of Agreement     20         10.3     No Violations    
20         10.4     Absence of Certain Changes     21         10.5     Operating
Costs     21         10.6     Litigation and Other Disputes     21         10.7
    Bankruptcy     21         10.8     Leases     21         10.9    
Hydrocarbon Sales; Imbalances     22         10.10     Existing Commitments    
22         10.11     Compliance With Law     22         10.12     Availability
of Records     22         10.13     Limitation on Representations     22  
ARTICLE 11. BUYER’S REPRESENTATIONS     23         11.1     Organization and
Good Standing     23         11.2     Corporate Authority; Authorization of
Agreement     23         11.3     No Violations     23         11.4     SEC
Disclosure     23         11.5     Independent Evaluation     24         11.6  
  Buyer’s Reliance     24         11.7     Qualified Buyer     24         11.8  
  Limitation on Representations     24   ARTICLE 12. ADDITIONAL AGREEMENTS    
24  

-ii-



--------------------------------------------------------------------------------



 

                          PAGE          

--------------------------------------------------------------------------------

  12.1   Covenants of Seller     24     12.2   Notice of Loss     25     12.3  
Operations Pending Closing     25     12.4   Subsequent Operations     25    
12.5   Buyer’s Assumption of Obligations     25     12.6   Records     25  
ARTICLE 13. ARBITRATION     26   ARTICLE 14. CONDITIONS PRECEDENT TO CLOSING    
27     14.1   Conditions Precedent to Seller’s Obligation to Close     27    
14.2   Conditions Precedent to Buyer’s Obligation to Close     27   ARTICLE 15.
TERMINATION     28     15.1   Grounds for Termination     28     15.2   Effect
of Termination     28     15.3   Dispute over Right to Terminate     29     15.4
  Return of Documents     29     15.5   Confidentiality     29   ARTICLE 16. THE
CLOSING     29     16.1.   Preliminary Closing Statement     29     16.2  
Obligations of Seller at Closing     29     16.3   Obligations of Buyer at
Closing     30     16.4   Site of Closing     31   ARTICLE 17. MISCELLANEOUS    
31     17.1   Notices     31     17.2   Conveyance Costs     31     17.3  
Brokers’ Fees     31     17.4   Further Assurances     32     17.5   Survival of
Representations and Warranties     32     17.6   Amendments and Severability    
32     17.7   Successors and Assigns     32     17.8   Headings     32     17.9
  Governing Law     32     17.10   No Partnership Created     33  

-iii-



--------------------------------------------------------------------------------



 

                      PAGE        

--------------------------------------------------------------------------------

  17.11   Public Announcements   33     17.12   No Third Party Beneficiaries  
33     17.13   Deceptive Trade Practices   33     17.14   Tax Deferred Exchange
Election   33     17.15   Not to be Construed Against Drafter   33     17.16  
Entire Agreement   33     17.17   Conspicuousness of Provisions   34     17.18  
Execution in Counterparts   34  

EXHIBITS AND SCHEDULES

      EXHIBIT A –    DESCRIPTION OF PROPERTIES EXHIBIT B –    ASSIGNMENT AND
BILL OF SALE EXHIBIT C –    CERTIFICATE EXHIBIT D –    NON–FOREIGN AFFIDAVIT
EXHIBIT E –    LITIGATION AND CLAIMS EXHIBIT F –    ALLOCATION OF PURCHASE PRICE
EXHIBIT G –    GAS IMBALANCES EXHIBIT H –    CAPITAL COMMITMENTS EXHIBIT I –
   VIOLATIONS OF LAW EXHIBIT J –    EXCLUDED PROPERTIES EXHIBIT K –    MATERIAL
CONTRACTS EXHIBIT L –    LIST OF ENVIRONMENTAL ASSESSMENTS EXHIBIT M –    AGREED
REMEDIATION

-iv-



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT

     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated November 5,
2002, by and between SOUTHWESTERN ENERGY PRODUCTION COMPANY, an Arkansas
corporation, with an office at 2350 N. Sam Houston Parkway East, Suite 300,
Houston, Texas 77032 (hereinafter referred to as “Seller”) and DUTCH PETROLEUM,
LLC, an Oklahoma limited liability company, with an office at 2110 Bank One
Center, 100 North Broadway, Oklahoma City, Oklahoma 73102 (hereinafter referred
to as “Buyer”), and is based on the following premises:

     WHEREAS, Seller desires to sell, assign and convey to Buyer and Buyer
desires to purchase and accept certain oil and gas properties and related
interests; and

     WHEREAS, the parties have reached agreement regarding such sale and
purchase.

     NOW, THEREFORE, for valuable consideration and the mutual covenants and
agreements herein contained, Seller and Buyer agree as follows:

ARTICLE 1. DEFINITIONS

     1.     Definitions: In this Agreement, capitalized terms have the meanings
provided in this Article 1, unless expressly provided otherwise in other
Articles. All defined terms include both the singular and the plural. All
references to Articles or Sections refer to Articles or Sections in this
Agreement, and all references to Exhibits and Schedules refer to the Exhibits
and Schedules attached to this Agreement. The Exhibits and Schedules which are
attached hereto are incorporated in and made a part of this Agreement.

     “Accounting Referee” has the meaning set forth in Section 6.8.

     “Affiliate” means and includes any entity that, directly or indirectly,
through one or more intermediaries, controls or is controlled by or is under
common control with the entity specified.

     “Alleged Title Defect” means a Title Defect (as hereinafter defined) which
is asserted by Buyer in accordance with Section 4.2.

     “Assignment and Bill of Sale” means a document in the form of Exhibit B.

     “Assumed Contracts” means all operating agreements, unit agreements, unit
operating agreements, exploration agreements, farmout agreements, farm-in
agreements, Hydrocarbon sales, purchase, gathering, transportation, treating,
marketing, exchange, processing and fractionating agreements, surface leases,
and other contracts and agreements respecting the

1



--------------------------------------------------------------------------------



 



Properties that are either of record in the counties/parishes where the
Properties are located or are reflected or referenced in Seller’s files.

     “Business Day” means a Day (as hereinafter defined) excluding Saturdays,
Sundays and U.S. legal holidays.

     “Casualty Loss” means any loss, damage or reduction in value resulting from
mechanical failure or defects, catastrophic occurrences, acts of God and any
other losses which are not the result of normal wear and tear or of natural
reservoir changes.

     “Certificate” means a document in the form of Exhibit C.

     “Claim” means any and all claims, demands, suits, causes of action,
investigations, administrative proceedings, or other legal proceedings, losses,
damages, liabilities, judgments, assessments, settlements, fines, notices of
violation, penalties, interest, obligations and costs (including attorneys’ fees
and costs of litigation) of any kind or character (whether or not asserted prior
to the date hereof, and whether known or unknown, fixed or unfixed, conditional
or unconditional, based on negligence, strict liability or otherwise, choate or
inchoate, liquidated or unliquidated, secured or unsecured, accrued, absolute,
contingent or otherwise) which are brought by or owed to a Third Party (as
hereinafter defined).

     “Close” or “Closing” means the consummation of the transfer of title to the
Properties to Buyer, including execution and delivery of all documents provided
herein.

     “Closing Date” means November 15, 2002, or such other date as may be
mutually agreed upon by the parties on which Closing occurs in accordance with
the terms of this Agreement; provided, however, Buyer shall have the right, at
its option, to extend the date of Closing from November 15, 2002 to November 22,
2002 upon the delivery of written notice thereof to Seller no later than
November 11, 2002.

     “Day” means a calendar day consisting of twenty-four (24) hours from
midnight to midnight.

     “Defensible Title” means, as to the Leases, such title held by Seller that,
subject to and except for the Permitted Encumbrances (as hereinafter defined):



       (a)       Entitles Seller to own and receive payment of revenues for not
less than the “Net Revenue Interests” set forth on Exhibit A of all oil, gas and
associated liquid and gaseous hydrocarbons produced, saved and marketed from the
Leases;          (b)       Obligates Seller to bear costs and expenses relating
to the ownership, operation, maintenance and repair of the wells and facilities
located on or attributable to

2



--------------------------------------------------------------------------------



 





  the Leases in an amount not greater than the “Working Interests” set forth on
Exhibit A, unless there is a corresponding proportionate increase in the Net
Revenue Interests; and          (c)       Is free and clear of all liens,
encumbrances, burdens and defects against the Leases.

     “Earnest Money Deposit” has the meaning set forth in Section 3.2.

     “Effective Time” means October 1, 2002, at 7:00 a.m., local time where the
Properties are located.

     “Environmental Claims” means all Claims for pollution or environmental
damages of any kind, including without limitation, those relating to: (a)
remediation and/or clean-up thereof, (b) damage to and/or loss of any property
or resource, and/or (c) injury or death of any person(s) whomsoever, including
without limitation Claims relating to breach of Environmental Laws, common law
causes of action such as negligence, gross negligence, strict liability,
nuisance or trespass, or fault imposed by statute, rule, regulation or otherwise
(but specifically excluding any Claims relating to asbestos or NORM (as
hereinafter defined), which are covered by Section 8.4 hereof), and including
all costs associated with remediation and clean up, and fines and penalties
associated with any of the foregoing.

     “Environmental Defect” has the meaning set forth in Section 5.2.2.

     “Environmental Inspection Period” has the meaning set forth in Section
5.2.2.

     “Environmental Laws” means all laws, statutes, ordinances, permits, orders,
judgments, rules or regulations which are promulgated, issued or enacted by a
governmental entity having appropriate jurisdiction that, (a) relate to the
prevention of pollution or environmental damage, (b) the remediation of
pollution or environmental damage, or (c) the protection of the environment
generally; including without limitation, the Clean Air Act, as amended, the
Clean Water Act, as amended, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Federal Water Pollution
Control Act, as amended, the Resource Conservation and Recovery Act of 1976, as
amended, the Safe Drinking Water Act, as amended, the Toxic Substance and
Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous and the Solid Waste Amendments Act of 1984, as
amended, and the Oil Pollution Act of 1990, as amended.

     “Final Accounting Settlement” has the meaning set forth in Section 6.6.

     “Final Settlement Date” has the meaning set forth in Section 6.6.

     “Hydrocarbons” has the meaning given to such term in the definition of
Properties.

3



--------------------------------------------------------------------------------



 



     “Interest Adjustment” has the meaning set forth in Section 4.2.

     “Laws” means any and all applicable laws, statutes, ordinances, permits,
decrees, orders, judgments, rules or regulations (including, without limitation,
Environmental Laws) which are promulgated, issued or enacted by a governmental
entity having appropriate jurisdiction.

     “Leases” has the meaning given to such term in the definition of
Properties.

     “Material Contracts” shall mean those Assumed Contracts identified on
Exhibit K.

     “Non-Foreign Affidavit” means a document in the form of Exhibit D.

     “NORM” means naturally occurring radioactive materials.

     “Permitted Encumbrances” means:



       (a)       Royalties, overriding royalties, production payments,
reversionary interests, convertible interests, net profits interests, division
orders and similar burdens encumbering the Properties as of the Effective Time
to the extent the net cumulative effect of such burdens do not operate to
(i) reduce the net revenue interests of the Properties to less than the net
revenue interests set forth on Exhibit A or (ii) cause an increase in the
working interest in any Property from that shown on Exhibit A without a
proportionate increase in the net revenue interest for such Property;    
     (b)       Preferential purchase rights and consents to assignment and
similar contractual provisions encumbering the Properties with respect to which,
prior to Closing, (i) waivers or consents are obtained from the appropriate
parties, or (ii) the appropriate time period for asserting such rights have
expired without an exercise of such rights;          (c)       Preferential
purchase rights encumbering the Properties which are exercised by a Third Party,
if the affected Properties are withdrawn from this sale transaction and handled
in accordance with Section 3.4;          (d)       All rights to consent by,
required notices to, filings with, or other actions by governmental entities in
connection with the sale or conveyance of the Properties, if the same are
customarily obtained subsequent to the transfer of title;    
     (e)       Rights reserved to or vested in any governmental entity having
appropriate jurisdiction to control or regulate the Properties in any manner
whatsoever, and all Laws of any such governmental entity;    
     (f)       Easements, rights-of-way, servitudes, surface leases, sub-surface
leases, pipelines, platforms, facilities, utility lines, telephone lines, power
lines, and structures

4



--------------------------------------------------------------------------------



 





  on, over and through the Properties, to the extent such rights, interests or
structures do not materially interfere with the operation of the Properties;    
     (g)       Liens for taxes or assessments not yet due or not yet delinquent
or, if delinquent, that are being contested by Seller in good faith in the
normal course of business;          (h)       Liens of operators relating to
obligations not yet due or not yet delinquent or, if delinquent, that are being
contested by Seller in good faith in the normal course of business;    
     (i)       The Material Contracts;          (j)       Title Defects that
Buyer has waived under Section 4.3; and          (k)       Such encumbrances or
burdens on, or defects or irregularities in the title to, the Properties that do
not materially interfere with the operation, value or use of the Properties
affected thereby and that would be considered not material by a reasonable and
prudent person engaged in the business or ownership, development and operation
of oil and gas properties when applying general industry standards.

     “Properties” means the following properties (real, personal or mixed) and
rights (contractual or otherwise):



       (a)       All of Seller’s right, title and interest in, to and under or
derived from the oil and gas leasehold interests, fee interests, mineral
interests and overriding royalty interests described on Exhibit A (collectively,
the “Leases”);          (b)       All of Seller’s right, title and interest in
and to, or derived from, all of the presently existing and valid unitization and
pooling agreements and units (including all units formed by voluntary agreement
and those formed under the rules, regulations, orders or other official acts of
any governmental entity having appropriate jurisdiction) to the extent they
relate to any of the interests which are expressly described on Exhibit A;    
     (c)       All of Seller’s right, title and interest in and to all oil, gas
and/or other liquid or gaseous hydrocarbons (collectively, the “Hydrocarbons”)
produced from or attributable to Seller’s interest in the Leases and
attributable to the period from and after the Effective Time;    
     (d)       All of Seller’s right, title and interest in and to, or derived
from, all of the presently existing and valid oil sales contracts, casinghead
gas sales contracts, gas sales contracts, processing contracts, gathering
contracts, transportation contracts, easements, rights-of-way, servitudes,
surface leases and other contracts (including the Assumed

5



--------------------------------------------------------------------------------



 





  Contracts), to the extent the same are assignable and relate to any of the
interests which are expressly described on Exhibit A;          (e)       All of
Seller’s right, title and interest in and to all personal property and
improvements (collectively, the “Equipment”), including without limitation,
wells (whether producing, plugged and abandoned, shut-in, injection, disposal or
water supply), tanks, boilers, platforms, buildings, fixtures, machinery,
equipment, pipelines, utility lines, power lines, telephone lines, telegraph
lines and other appurtenances located on, in, under and about the Leases, to the
extent the same are situated upon and used or held for use by Seller solely in
connection with the ownership, operation, maintenance and repair of the
interests which are expressly described on Exhibit A, subject to the
reservations stated below;          (f)       All franchises, licenses, permits,
approvals, consents, certificates and other authorizations and other rights
granted by governmental authorities and all certificates of convenience or
necessity, immunities, privileges, grants and other rights that relate to the
Properties or the ownership or operation of any thereof, to the extent the same
are assignable (the “Permits”); and          (g)       All of Seller’s “Records”
(hereinafter defined).

Seller EXCEPTS, RESERVES AND RETAINS unto itself, its successors and assigns,
and specifically excludes from the Properties, those properties (real, personal
or mixed) and rights (contractual or otherwise) more particularly described on
Exhibit J attached hereto.

     “Purchase Price” has the meaning set forth in Section 3.1.

     “Records” means all of Seller’s books, records and files related to the
Properties, including all (i) abstracts, title opinions, title reports,
environmental site assessments, environmental compliance reports, lease and land
files, surveys, analyses, compilations, correspondence, filings with and reports
to regulatory agencies and other documents, contracts, agreements and
instruments that in any manner relate to the Properties, (ii) computer databases
that are owned by or licensed to Seller that relate to the Properties,
(iii) geophysical, geological, engineering, exploration, production and other
technical data, magnetic field recordings, digital processing tapes, field
prints, summaries, reports and maps, whether written or in electronically
reproducible form, that are in the possession of Seller and relate to the
Properties and (iv) all other books, records, files and magnetic tapes
containing title or other information that are in the possession of Seller and
relate to the Properties (the “Data”), but specifically excluding (i) previous
offers and economic analyses associated with the acquisition, sale or exchange
of the Properties, (ii) interpretive information, (iii) personnel information,
(iv) corporate, legal, financial and tax information, (v) information covered by
a non-disclosure obligation, (vi) information covered by a legal privilege and
(vii) any other Data or information that Seller does not have the right to
assign to Buyer.

6



--------------------------------------------------------------------------------



 



     “Title Defect” means any lien, encumbrance, encroachment or defect
associated with Seller’s title to the Properties that would cause Seller not to
have Defensible Title.

     “Third Party” means any person or entity, governmental or otherwise, other
than Seller and Buyer.

ARTICLE 2. SALE AND PURCHASE

     On the Closing Date, effective as of the Effective Time, and upon the terms
and conditions herein set forth, Seller agrees to sell and assign the Properties
to Buyer and Buyer agrees to buy and accept the Properties.

ARTICLE 3. PURCHASE PRICE

     3.1       Purchase Price. Subject to adjustments as set forth herein, the
total purchase price for the Properties shall be Twenty-Six Million Eight
Hundred Fifty Thousand Dollars (US $26,850,000) (the “Purchase Price”), payable
in full at Closing in immediately available funds.

     3.2       Earnest Money Deposit. Upon the execution of this Agreement,
Buyer shall pay to Seller a deposit in the amount of One Million Five Hundred
Thousand Dollars (US $1,500,000) (the “Earnest Money Deposit”). If Closing
occurs, the Purchase Price shall be credited by the amount of the Earnest Money
Deposit. If Closing does not occur, the Earnest Money Deposit shall be refunded
to Buyer, unless (a) Closing does not occur because of Buyer’s failure or
refusal to Close in breach of this Agreement or (b) because the conditions
precedent to Seller’s obligation to Close provided in Section 14.1 are unmet at
the time set for Closing, in which case Seller shall retain the Earnest Money
Deposit as liquidated damages and not as a penalty. If, however, in the case of
either (a) or (b) above, any conditions precedent to Buyer’s obligation to Close
provided in Section 14.2 are unmet at the time set for Closing, Seller shall not
be entitled to retain the Earnest Money Deposit as hereinabove provided. In the
event that Closing occurs after November 22, 2002, through the fault of Buyer,
interest shall be payable on the Purchase Price from November 22, 2002 through
and including the Closing Date at the rate of ten percent (10%) per annum.

     3.3       Allocation. Attached hereto as Exhibit F is Buyer’s good faith
allocation of the Purchase Price which shall be used in providing any required
preferential purchase right notifications and in determining any Purchase Price
adjustments pursuant to this Agreement.

     3.4       Preferential Rights. If any of the Properties are burdened with
preferential purchase rights, the assignment of the Properties subject to such
preferential rights shall be conditioned upon Seller obtaining the necessary
waiver or expiration of such right, and this Agreement shall not constitute an
assignment or attempted assignment thereof without such

7



--------------------------------------------------------------------------------



 



waiver or expiration. If, prior to Closing, (i) a holder of a preferential
purchase right notifies Seller that it intends to exercise its rights with
respect to any of the Properties to which its preferential purchase right
applies, or (ii) the time for exercising any preferential purchase right has not
expired and the holder thereof has not waived the same prior to the Closing
Date, the Properties covered by said preferential purchase right shall be
excluded from the Properties to be conveyed to Buyer at Closing, and the
Purchase Price shall be reduced by the value allocated to said Properties by
Buyer in accordance with Section 3.3. If (i) the holder of the preferential
purchase right fails to consummate the purchase of the Properties that are the
subject of any notice of an intent to exercise such right received before or
after Closing, (ii) the preferential purchase right expires or (iii) notice of a
waiver of the preferential purchase right is received by Seller, Seller shall
promptly notify Buyer in writing. Within five (5) Business Days after Buyer’s
receipt of such notice or the Closing Date, whichever is later, Seller shall
sell to Buyer, and Buyer shall purchase from Seller, such Properties under the
terms of this Agreement for a price equal to the aforesaid value allocated to
such Properties. Notwithstanding the foregoing, Buyer shall have no obligation
to purchase such Properties if Buyer does not receive such notice within sixty
(60) Days following Closing.

     3.5       Consents. If any of the Leases require the consent of a Third
Party to assign Seller’s interest therein, the assignment of such lease(s)
subject to consent requirements shall be conditioned upon Seller obtaining such
consent prior to Closing (except for consents from governmental bodies
customarily obtained after assignment which shall not be required to be obtained
prior to Closing). Seller shall use all reasonable efforts to obtain all such
consents. With respect to any leasehold interest for which consent is not
obtained prior to Closing, such interest shall not be conveyed to Buyer at
Closing and the Purchase Price shall be reduced to account for exclusion of the
affected Property. If Seller obtains the required consent(s) within sixty
(60) days following Closing, Seller shall sell and Buyer shall purchase the
interest(s) affected thereby under the terms of this Agreement for a price equal
to the Purchase Price adjustment made therefor at Closing. There shall be no
obligations of sale or purchase of the affected interest(s) in the Properties
following sixty (60) days after the Closing Date.

ARTICLE 4. REVIEW BY BUYER

     4.1       Review of Records. Seller shall make available to Buyer after
execution of this Agreement Records in Seller’s possession relating to the
Properties including, without limitation all environmental site assessments and
environmental compliance reports in Seller’s possession relating to the
Properties which are listed on Exhibit L. Buyer shall be entitled to review said
Records during normal business hours or other mutually agreeable time and shall
have a right to request a reasonable number of copies of such Records, at
Buyer’s expense.

     4.2       Adjustment of Purchase Price for Title Defects. As soon as
reasonably practicable after Buyer’s review of the Records in accordance with
Section 4.1, but in no event later than five (5) Business Days prior to the
Closing Date, Buyer shall notify Seller in writing of any Properties which are
subject to Alleged Title Defects and/or whose net revenue interest and/or

8



--------------------------------------------------------------------------------



 



working interest is/are less than or greater than that amount specified on
Exhibit A (collectively, the “Interest Adjustments”). Notice of Title Defects or
Interest Adjustments shall include a description and full explanation of each
Title Defect and Interest Adjustment being claimed and a value which Buyer in
good faith attributes to each. With respect to Alleged Title Defects, Seller may
undertake to satisfy some, all or none of those raised by Buyer, at Seller’s
sole cost and expense. Buyer and Seller shall meet at least three (3) Business
Days prior to the Closing Date in an attempt to mutually agree on a resolution
with respect to any Alleged Title Defects or Interest Adjustments which by such
time have not been agreed between the parties in writing. It is recognized that
good faith differences of opinion may exist between Buyer and Seller in
connection with Alleged Title Defects or Interest Adjustments, including without
limitation, disputes as to (i) whether or not the alleged defect constitutes a
Title Defect within the meaning of this Agreement, (ii) whether or not the
magnitude of such defect is great enough that Buyer is contractually entitled to
assert such Title Defect, (iii) whether or not the Title Defect was properly and
timely asserted by Buyer pursuant to this Article, and (iv) the appropriate
upward or downward adjustment, if any, to be made to the Purchase Price on
account of such Title Defect. In determining whether a portion of a Property
contains a Title Defect, it is the intent of the parties to include, when
possible, only that portion of the Property adversely affected. If the value
properly allocated to a Title Defect cannot be determined directly from
Exhibit F because the Title Defect is included within, but does not totally
comprise, the Property to which the allocated value relates, Seller and Buyer
shall attempt to proportionately reduce the allocated value on Exhibit F.
Closing shall not be delayed, postponed or canceled because a resolution of a
Title Defect or Interest Adjustment is not agreed prior to the Closing Date,
except to the extent that the Alleged Title Defect being asserted is failure of
Seller’s title in whole or in part to any portion(s) of the Properties (a
“Material Defect”). To the extent that any portion(s) of the Properties are
alleged to be affected by a Material Defect which remains on the scheduled
Closing Date uncured or otherwise unresolved by the parties, such affected
portion(s) of the Properties shall be excluded from the Properties conveyed to
Buyer at Closing and the Purchase Price shall be reduced accordingly. If the
parties cannot mutually agree on a Purchase Price adjustment for a Material
Defect, Buyer shall have the right to (i) proceed to Closing and accept the
Property with the Material Defect with no Purchase Price adjustment or
(ii) terminate this Agreement as to the Property affected by the Material Defect
and receive a Purchase Price adjustment for such Property as set forth on
Exhibit F or, where applicable, the proportionate allocated value. If any
difference of opinion regarding an Alleged Title Defect (excluding any Material
Defect) or Interest Adjustment or value of the Title Defect (excluding any
Material Defect) or Interest Adjustment (collectively, the “Title Defect
Dispute”) is not resolved by mutual agreement of Buyer and Seller prior to the
Closing Date, then either party has the right, exercisable within sixty (60)
days after the Closing Date, to refer the same to arbitration in accordance with
Article 13, but using one (1) mutually agreeable arbitrator who is an attorney
licensed in the state in which the Properties are located and who has at least
fifteen (15) years oil and gas title experience in such state. Subject to the
terms of Article 13, the decision of the arbitrator regarding Title Defect
Dispute(s) shall be final as between the parties.

9



--------------------------------------------------------------------------------



 



     Notwithstanding anything herein to the contrary, in no event shall either
party have any obligations hereunder with respect to any Title Defects or
Interest Adjustments except to the extent that (i) each such Title Defect or
Interest Adjustment exceeds One Thousand Dollars ($1,000) and (ii) all such
Title Defects and Interest Adjustments exceed in the aggregate One Hundred
Twenty-Five Thousand Dollars (US $125,000), and each party hereby waives all
upward or downward adjustments to the Purchase Price for Title Defects and/or
Interest Adjustments the individual value of which is $1,000 or less and the
cumulative value of which is $125,000 or less.

     4.3       Waiver. Except for claims Buyer asserts under Seller’s special
warranty of title described in Section 9.1, all Alleged Title Defects and
Interest Adjustments which are not raised by Buyer within the time period
provided in Section 4.2 or which are raised and not thereafter submitted to
arbitration in accordance with such Section shall be deemed waived by Buyer for
all purposes, and Buyer shall have no right to seek an adjustment to the
Purchase Price, make a claim against Seller or seek indemnification from Seller
on account of the same. All upward Interest Adjustments which are not raised by
Seller within the time period provided in Section 4.2 or which are raised and
not thereafter submitted to arbitration in accordance with such Section shall be
deemed waived by Seller for all purposes, and Seller shall have no right to seek
an adjustment to the Purchase Price, make a claim against Buyer or seek
indemnification from Buyer on account of the same.

ARTICLE 5. INSPECTION OF PROPERTIES

     5.1       Physical and Environmental Inspection. After execution of this
Agreement, Seller shall permit Buyer and its authorized representatives
reasonable physical access to the Properties, at times approved by Seller and at
Buyer’s sole cost, risk and expense, for the purposes of inspecting the same and
conducting such tests, examinations, investigations and assessments as may be
reasonable and necessary to evaluate the physical and environmental condition of
the Properties. Buyer shall repair any damage to the Properties resulting from
its inspection and shall defend and indemnify the “Seller Group” (hereinafter
defined) from any and all losses, liabilities, damages, expenses, costs,
obligations and claims of whatsoever nature arising from Buyer inspecting the
Properties, including, without limitation, (i) all claims for personal injury to
or death of employees of Buyer, its agents, contractors, subcontractors or
invitees and/or damage to the property of Buyer or others acting on behalf of
Buyer, except to the extent caused by the negligence of Seller and regardless of
the condition of the Properties, and (ii) all claims for personal injury to or
death of employees of Seller or third parties and damage to the property of
Seller or third parties, to the extent caused by the negligence, gross
negligence or willful misconduct of Buyer.

     5.2      Environmental Defects.



       5.2.1      Inspection and Test Results. Buyer agrees to provide Seller
with a copy of any and all environmental inspections and assessments, including,
without limitation, all

10



--------------------------------------------------------------------------------



 





  written reports, data and conclusions. Buyer and Seller shall keep any and all
data or information acquired by all such examinations and results of all
analysis of such data and information strictly confidential and not disclose
same to any person or agency without the prior written approval of the other
party, unless required to do so by applicable Law or by the order of a court or
regulatory agency. Notwithstanding the foregoing, Buyer may disclose such data
and information to its employees, officers, agents, advisors, consultants and
attorneys and those of any lending institution financing Buyer’s acquisition of
the Properties for the sole purpose of evaluating the Properties in connection
with the transaction contemplated hereby and only to the extent such disclosure
is reasonably necessary for such purpose. In connection with the foregoing,
Buyer shall ensure that all such persons comply with the restrictions on the
disclosure and use of the data and information set forth herein. The foregoing
obligation of confidentiality shall survive for five (5) years after the
Closing; provided, however, that Buyer may disclose such data and information to
prospective purchasers of interests in the Properties so long as each such
prospective purchaser shall have duly executed a written agreement in which it
undertakes obligations of confidentiality and non-disclosure with respect to the
information and data no less stringent than those contained herein. The
obligations set forth in this Section 5.2.1 that are imposed on the Buyer shall
survive the termination or expiration of this Agreement without closing.    
     5.2.2      Notice of Environmental Defects. Prior to one hundred eighty
(180) days after the Closing Date (the “Environmental Inspection Period”), Buyer
shall review the inspection and testing results of the Properties and determine
if any “Environmental Defect” (hereinafter defined) exists with respect to the
Properties. An “Environmental Defect” shall mean an Environmental Claim
attributable to or arising out of a violation of any Environmental Law (i) in
effect on the Effective Time and applicable to conditions prior to the Closing
Date, (ii) that is made known to Buyer prior to the expiration of the
Environmental Inspection Period and (iii) to which prompt remedial or corrective
action is required or would be undertaken by a prudent operator of oil and gas
properties. Prior to the expiration of the Environmental Inspection Period,
Buyer shall notify Seller in writing of any Environmental Defects with respect
to the Properties, and the estimated value of any such Environmental Defects
(e.g. the estimated cost of remediating or correcting such Environmental
Defects). In the event such notice is not timely delivered, all Environmental
Defects of which Buyer has notice as of such date shall be deemed waived for all
purposes and Buyer shall thereafter have no right to claim Environmental Defects
pursuant to this Section 5.2; and in the event the Environmental Defect notice
is timely delivered, all Environmental Defects of which Buyer has notice as of
such date and are not claimed in such notice shall be deemed waived for all
purposes, subject, however, to Section 5.2.6 hereof.          5.2.3      Rights
and Remedies for Environmental Defects Identified Prior to Closing. (a) With
respect to any Environmental Defect affecting the Properties of which Seller is
given notice in writing at least five (5) days before Closing (the “Pre-Closing

11



--------------------------------------------------------------------------------



 





  Notification Period”), Buyer may (i) request Seller to cure the Environmental
Defect, but Seller shall have no obligation to cure the Environmental Defect, or
(ii) request an adjustment to the Purchase Price equal to the estimated value of
the Environmental Defect. If Seller and Buyer are unable to agree no later than
three (3) Business Days before Closing on curative measures or an adjustment to
the Purchase Price with respect to any such Environmental Defect, the parties
shall have the rights and remedies set forth in subpart (b) of this
Section 5.2.3.          (b)       The rights and remedies of the parties with
respect to any Environmental Defects for which the parties cannot agree on
curative measures or a Purchase Price adjustment are as follows:



             (i)       If the aggregate value of all Environmental Defects is
less than or equal to One Hundred Twenty-Five Thousand Dollars (US $125,000),
the parties shall be obligated to proceed with Closing as to all of the
Properties without curative action by Seller for all such Environmental Defects
and without an adjustment to the Purchase Price.                (ii)       If
the aggregate value of the Environmental Defects exceeds One Hundred Twenty-Five
Thousand Dollars (US $125,000), and the parties agree with respect to the
existence of such Environmental Defects and the value thereof, the Purchase
Price shall be reduced by the positive difference between the agreed upon value
of the Environmental Defects and One Hundred Twenty-Five Thousand Dollars (US
$125,000), and the parties shall be obligated to proceed with Closing, subject
to the termination rights of the parties under subpart (iv) of this
Section 5.2.3(b).                (iii)       If the aggregate value of all
Environmental Defects exceeds One Hundred Twenty-Five Thousand Dollars (US
$125,000) and the parties cannot agree with respect to the existence of and/or
the value of the Environmental Defects, the parties may refer the matter to a
mutually agreed upon third party expert for determination of the existence of
and/or the value of the Environmental Defects. The determination of such expert
shall be binding on the parties, and the Purchase Price shall be reduced by the
positive difference between the determined value of the Environmental Defects
and One Hundred Twenty-Five Thousand Dollars (US $125,000). The parties shall be
obligated to proceed with Closing, subject to the termination rights of the
parties under subpart (iv) of this Section 5.2.3(b).    
           (iv)       If the aggregate value of the Environmental Defects equals
or exceeds twenty percent (20%) of the Purchase Price, either party may
terminate this Agreement, and neither party shall have any further obligation to
conclude the transfer of the Properties under this Agreement. However, the right
of termination

12



--------------------------------------------------------------------------------



 



  under this subpart (iv) must be exercised no later than two (2) Business Days
before Closing, after which both parties shall be deemed to have waived their
termination rights under this subpart (iv) in connection with Environmental
Defects.



       5.2.4       Rights and Remedies for Environmental Defects Identified
Post-Closing. With respect to any Environmental Defects affecting the Properties
of which Seller is notified in accordance with Section 5.2.2 hereof after the
Pre-Closing Notification Period, but before the expiration of the Environmental
Inspection Period, Seller shall, within six (6) months after the expiration of
the Environmental Inspection Period, at its election, either:



                (a)        Remediate the Environmental Defect or reimburse Buyer
for the agreed cost thereof, but only to the extent the value of all such
Environmental Defects exceeds One Hundred Twenty-Five Thousand Dollars
($125,000); or                 (b)        Refund the portion of the Purchase
Price allocated to the Property or Properties affected thereby and accept a
reconveyance of such Property or Properties from Buyer by instrument in
substantially the same form as the Assignment and Bill of Sale and subject only
to the Permitted Encumbrances; provided, however, that, if the aggregate value
of all previously identified Environmental Defects does not exceed One Hundred
Twenty-Five Thousand Dollars ($125,000), the refund to be made by Seller for the
affected Property or Properties under this Subsection 5.2.4(b) shall be the
positive difference, if any, between (i) the sum of the aggregate value of all
previously identified Environmental Defects and the portion of the Purchase
Price allocated to such Property or Properties on Exhibit F and (ii) One Hundred
Twenty-Five Thousand Dollars.



         5.2.5       Agreed Remediation. In addition to the foregoing, Seller
agrees to perform the remediation described on Exhibit M within six (6) months
after the expiration of the Environmental Inspection Period.    
       5.2.6       No Waiver. Failure of Buyer to give notice to Seller of an
Environmental Defect within the Environmental Inspection Period shall not
prejudice nor result in a waiver of Buyer’s rights pursuant to Section 8.3.

ARTICLE 6. ACCOUNTING

          6.1   Revenues, Expenses and Capital Expenditures. All Hydrocarbons
produced prior to the Effective Time (irrespective of whether payment for the
same has been made or received) which are attributable to the Properties shall
belong to Seller, and all such Hydrocarbons produced from and after the
Effective Time shall belong to Buyer. Seller shall be entitled to all

13



--------------------------------------------------------------------------------



 



revenues and related accounts receivable attributable to the ownership or
operation of the Properties, and shall be responsible for all costs and expenses
and related accounts payable attributable to the ownership or operation of the
Properties, to the extent they relate to the time prior to the Effective Time.
Buyer shall be entitled to all revenues and related accounts receivable
attributable to the ownership or operation of the Properties, and shall be
responsible for all costs and expenses and related accounts payable attributable
to the ownership or operation of the Properties, to the extent they relate to
the time from and after the Effective Time. The actual amounts or values
associated with the above shall be accounted for in the Final Accounting
Settlement. At Closing Seller shall transfer to Buyer, and Buyer shall assume,
Seller’s suspense funds associated with the acquired Properties as of the
Effective Time, and these funds shall be accounted for in the Final Accounting
Settlement.

           6.2       Taxes. All taxes and assessments, including without
limitation, excise, ad valorem, property, production and severance taxes and any
other federal, state and local taxes and assessments attributable to the
ownership or operation of the Properties prior to the Effective Time shall
remain Seller’s responsibility, and all deductions, credits and refunds
pertaining to the aforementioned taxes and assessments, no matter when received,
shall belong to Seller. All taxes and assessments, including without limitation,
excise, ad valorem, property, production and severance taxes and any other
federal, state and local taxes and assessments attributable to the ownership or
operation of the Properties after the Effective Time shall be Buyer’s
responsibility, and all deductions, credits and refunds pertaining to the
aforementioned taxes and assessments, no matter when received, shall belong to
Buyer. The actual amounts or values associated with the above, if any, shall be
accounted for in the Final Accounting Settlement. The parties agree that the
transaction contemplated herein is an occasional sale of assets by Seller in
which Seller does not trade in the ordinary course of its business. Accordingly,
the parties will take commercially reasonable actions to establish the
occasional sale exemption from any sales tax associated with the transaction
contemplated herein. Notwithstanding the foregoing, Buyer shall be solely
responsible for all transfer, sales, use or similar taxes resulting from or
associated with the transaction contemplated under this Agreement.

           6.3      Obligations and Credits. Any and all prepaid insurance
premiums, utility charges, taxes, rentals and any other prepays, to the extent
applicable to periods of time after the Effective Time and to the extent
attributable to the Properties shall be reimbursed to Seller by Buyer; and
accrued payables applicable to periods of time prior to the Effective Time, if
any, and attributable to the Properties shall be the responsibility of Seller.
The actual amounts or values associated with the above shall be accounted for in
the Final Accounting Settlement.

           6.4      Gas Imbalances. Seller’s estimate of the aggregate gas
imbalance as of the Effective Time for all the Properties is 33,826 mcf under
produced (cumulative working interests), as more particularly set forth for each
of the Properties on Exhibit G. In the event such gas imbalance estimate is
revised by Seller prior to Closing, Seller shall provide Buyer with a revised
gas imbalance schedule for all the Properties as of the Effective Time. There
shall be a Purchase Price adjustment at Closing for the volumetric difference in
the estimated and revised

14



--------------------------------------------------------------------------------



 



imbalance calculated on Seller’s net revenue interest at a price of $1.00 per
mcf. To the extent that there is any difference between Seller’s actual
aggregate gas imbalance as of the Effective Time and the imbalance position
settled at Closing, then an adjustment shall be made at the $1.00 per net mcf
rate in the Final Accounting Settlement. There shall be no further gas imbalance
adjustments after the Final Settlement Date. In the event of a Title Defect
affecting all or a portion of the Properties, the aggregate gas imbalance shown
above shall be adjusted to take into account the affected Property. Any Purchase
Price adjustments for gas imbalances shall be made only on those Properties
purchased by Buyer.

           6.5     Miscellaneous Accounting.



              6.5.1      A preliminary Closing statement will be prepared for
Closing, as provided in Section 16.1.                 6.5.2     In addition to
the items set forth in Sections 6.1 and 6.2, any other amounts due between Buyer
and Seller related to the ownership or operation of the Properties shall be
accounted for in the Final Accounting Settlement.

           6.6     Final Accounting Settlement. As soon as reasonably
practicable, but in no event later than one hundred twenty (120) Days after
Closing, Seller shall deliver to Buyer a post-Closing statement setting forth a
detailed final calculation of all post-Closing adjustments applicable to the
period between the Effective Time and the Closing Date (“Final Accounting
Settlement”). As soon as reasonably practicable, but in no event later than
thirty (30) Days after Buyer receives the post-Closing statement, Buyer shall
deliver to Seller a written report containing any changes Buyer proposes to be
made to such statement. As soon as reasonably practicable, but in no event later
than thirty (30) Days after Seller receives Buyer’s proposed changes to the
post-Closing statement, the parties shall meet and undertake to agree on the
post-Closing adjustments. If the parties fail to agree on the post-Closing
adjustments, resolution shall be handled in accordance with Section 6.8. The
date upon which all amounts associated with the Final Accounting Settlement are
agreed to by the parties, whether by decision of the Accounting Referee or
otherwise, shall be herein called the “Final Settlement Date”. Any amounts owed
by either party to the other as a result of such post-Closing adjustments shall
be paid within five (5) Business Days after the Final Settlement Date.

           6.7     Post-Final Accounting Settlement. Any revenues received or
costs and expenses paid by Buyer after the Final Accounting Settlement which are
attributable to the ownership or operation of the Properties prior to the
Effective Time shall be billed to or reimbursed to Seller, as appropriate. Any
revenues received or costs and expenses paid by Seller after the Final
Accounting Settlement which are attributable to the ownership or operation of
the Properties after the Effective Time shall be billed to or reimbursed by
Buyer, as appropriate.

           6.8     AuditRights. In order to verify the information provided by
the parties under this Article 6, Buyer and Seller shall each have the right to
conduct, at such party’s sole expense, an

15



--------------------------------------------------------------------------------



 



audit of the other party’s records relating thereto for a period of one (1) year
after the Closing Date. Objections or exceptions which are not raised within
such one-year audit period shall be conclusively deemed to be waived by the
parties for all purposes, and neither party shall have the right to make a claim
against the other party or seek indemnification or reimbursement from the other
party associated with the same.If within such fifteen (15) Days after receiving
the results of a party’s audit conducted in accordance with this Article, the
parties still cannot reach agreement, the disputed items shall be resolved by
submitting the same to KPMG LLP, or if such firm declines to act in such
capacity, by such other firm of independent nationally recognized accountants
mutually acceptable to the parties (the “Accounting Referee”). The Accounting
Referee shall be instructed to resolve the accounting dispute(s) within thirty
(30) Days after having the relevant materials submitted to it for review. The
decision of the Accounting Referee shall be binding and non-appealable by the
parties. The fees and expenses associated with the Accounting Referee shall be
borne equally by Buyer and Seller.

ARTICLE 7. CASUALTY AND CONDEMNATION

     If a substantial part of the Properties shall be (a) destroyed prior to
Closing by a Casualty Loss, or (b) taken in condemnation or if proceedings for
such purposes shall be pending (collectively referred to as a “Taking”); then
either Buyer or Seller may terminate this Agreement prior to the Closing. For
the purpose of this Article 7, the term “substantial” shall be defined as twenty
percent (20%) of the unadjusted Purchase Price. If either party terminates this
Agreement in accordance with this Section, neither party shall have any further
obligations, except as provided in this Article and in Section 15.2.1.

     If neither party terminates this Agreement, this Agreement shall remain in
full force and effect, and Seller and Buyer shall attempt to agree on a
reduction in the Purchase Price, reflecting the reduction in the value of the
Properties affected by the Casualty Loss and/or Taking. If the parties cannot
agree on a reduction, the Seller’s good faith calculation shall be used for
purposes of Closing. Notwithstanding anything herein to the contrary, in no
event shall either party have any obligations hereunder with respect to any
Casualty Loss and/or Taking except to the extent that the value of all such
Casualty Losses and/or Takings exceed in the aggregate Fifty Thousand Dollars
(US $50,000), and Buyer hereby waives all downward adjustments to the Purchase
Price for all Casualty Losses and/or Takings the cumulative value of which is
$50,000 or less. Unless otherwise agreed by the parties, Seller shall retain any
and all sums paid to Seller, unpaid awards, insurance proceeds and other
payments associated with or attributable to Casualty Losses and/or Takings.

     If there is a dispute over the value of any Casualty Loss and/or Taking,
Buyer may submit the matter to arbitration in accordance with Article 13 within
sixty (60) Days after Closing, or if a party terminates this Agreement under
this provision and the other party disputes the party’s right to terminate
hereunder, the disputing party may submit the matter to arbitration in
accordance with Article 13 within sixty (60) Days after the date which had been
scheduled for Closing.If Buyer disputes the Purchase Price adjustment for any
Casualty Loss and/or Taking or a

16



--------------------------------------------------------------------------------



 



party disputes termination, and Buyer or the disputing party, as applicable,
does not initiate an arbitration proceeding to resolve the matter within the
applicable time periods specified in the foregoing sentence, such party in
either case shall be deemed to have waived its rights with respect to such
dispute.

ARTICLE 8. INDEMNITIES

           8.1     Seller’s Indemnity Obligations (excluding Environmental
Claims). EXCEPT FOR ENVIRONMENTAL CLAIMS WHICH SHALL BE HANDLED IN ACCORDANCE
WITH SECTION 8.3, SELLER SHALL RELEASE BUYER AND BUYER’S AFFILIATES AND THEIR
RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES (COLLECTIVELY, THE “BUYER GROUP”)
FROM AND SHALL FULLY PROTECT, INDEMNIFY, AND DEFEND BUYER GROUP FROM AND AGAINST
ANY AND ALL CLAIMS AND ANY AND ALL OCCURRENCES AND CONDITIONS WHICH WOULD
CONSTITUTE CLAIMS BUT WHICH ARE ASSERTED BY SELLER, RELATING TO, ARISING OUT OF,
OR CONNECTED WITH SELLER’S OWNERSHIP OR OPERATION OF THE PROPERTIES PRIOR TO THE
EFFECTIVE TIME, REGARDLESS OF ANY NEGLIGENCE OF ACT OR OMISSION BY BUYER GROUP;
PROVIDED, HOWEVER, THAT PROPER NOTICE UNDER SECTION 8.5 SHALL HAVE BEEN
SUBMITTED TO SELLER WITHIN SIX (6) MONTHS AFTER THE CLOSING DATE, AND FURTHER
PROVIDED THAT BUYER SHALL BEAR SOLE RESPONSIBILITY FOR THE COSTS ASSOCIATED WITH
ALL SUCH CLAIMS (IN AGGREGATE) UP TO ONE HUNDRED TWENTY-FIVE THOUSAND DOLLARS
(US $125,000).

           8.2     Buyer’s Indemnity Obligations (excluding Environmental
Claims). EXCEPT FOR ENVIRONMENTAL CLAIMS WHICH SHALL BE HANDLED IN ACCORDANCE
WITH SECTION 8.3 AND EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER
SHALL RELEASE SELLER AND SELLER’S AFFILIATES AND THEIR RESPECTIVE OFFICERS,
DIRECTORS AND EMPLOYEES (COLLECTIVELY, THE “SELLER GROUP”) FROM AND SHALL FULLY
PROTECT, INDEMNIFY, AND DEFEND THE SELLER GROUP FROM AND AGAINST ANY AND ALL
CLAIMS AND ANY AND ALL OCCURRENCES AND CONDITIONS WHICH WOULD CONSTITUTE CLAIMS
BUT WHICH ARE ASSERTED BY BUYER RELATING TO, ARISING OUT OF, OR CONNECTED WITH
THE OWNERSHIP OR OPERATION OF THE PROPERTIES (i) PERTAINING TO THE PERIOD AFTER
THE EFFECTIVE TIME, AND (ii) PERTAINING TO THE PERIOD PRIOR TO THE EFFECTIVE
TIME, UNLESS SUCH CLAIMS OR OCCURRENCES AND CONDITIONS SHALL HAVE BEEN SUBMITTED
TO SELLER IN ACCORDANCE WITH THE NOTICE PROVISIONS HEREOF WITHIN SIX (6) MONTHS
AFTER THE CLOSING DATE AND ARE IN THE AGGREGATE GREATER THAN ONE HUNDRED
TWENTY-FIVE THOUSAND DOLLARS (US $125,000). THIS INDEMNITY SHALL

17



--------------------------------------------------------------------------------



 



APPLY REGARDLESS OF ANY NEGLIGENCE OF ACT OR OMISSION BY SELLER GROUP.

           8.3     Environmental Claims. BUYER SHALL RELEASE SELLER GROUP AND
SHALL FULLY PROTECT, INDEMNIFY, AND DEFEND SELLER GROUP FROM AND AGAINST ANY AND
ALL ENVIRONMENTAL CLAIMS AND ANY AND ALL OCCURRENCES AND CONDITIONS WHICH WOULD
CONSTITUTE ENVIRONMENTAL CLAIMS BUT WHICH ARE ASSERTED BY BUYER PERTAINING TO
THE PROPERTIES AND RELATING TO THE PERIOD FROM AND AFTER THE EFFECTIVE TIME.
SELLER SHALL RELEASE BUYER GROUP AND SHALL FULLY PROTECT, INDEMNIFY, AND DEFEND
BUYER GROUP FROM AND AGAINST ALL ENVIRONMENTAL CLAIMS PERTAINING TO THE
PROPERTIES AND RELATING TO THE PERIOD PRIOR TO THE EFFECTIVE TIME THAT ARE IN
THE AGGREGATE GREATER THAN AN AMOUNT EQUAL TO THE DIFFERENCE BETWEEN (i) ONE
HUNDRED TWENTY-FIVE THOUSAND DOLLARS (US $125,000) AND (ii) THE AGGREGATE VALUE
OF ALL ENVIRONMENTAL DEFECTS UNDER SECTION 5.2 ABOVE, IT BEING AGREED THAT BUYER
SHALL BEAR SOLE RESPONSIBILITY FOR THE COSTS ASSOCIATED WITH ALL ENVIRONMENTAL
DEFECTS UNDER SECTION 5.2 ABOVE AND ALL ENVIRONMENTAL CLAIMS UNDER THIS SECTION
8.3 (IN AGGREGATE) UP TO ONE HUNDRED TWENTY-FIVE THOUSAND DOLLARS (US $125,000).

           8.4     Asbestos and NORM. The parties acknowledge that the
Properties may contain asbestos and/or NORM, and that special procedures may be
required for the assessment, remediation, removal, transportation or disposal of
asbestos and NORM. Buyer agrees to assume any and all liability associated with
or attributable to the assessment, remediation, removal, transportation and
disposal of the asbestos or NORM associated with or attributable to the
Properties and shall conduct said activities in accordance with all applicable
Laws.

           8.5      Notice and Cooperation. If a Claim is asserted against a
party for which the party would be liable under the provisions of this
Agreement, it is a condition precedent to the indemnifying party’s obligations
hereunder that the indemnified party gives the indemnifying party written notice
of such Claim setting forth full particulars of the Claim, as known by the
indemnified party, including a copy of the Claim (if it was a written Claim.)
The indemnified party shall make a good faith effort to notify the indemnifying
party within one (1) month of receipt of a Claim and shall in all events effect
such notice within such time as will allow the indemnifying party to defend
against such Claim and no later than three (3) calendar months after receipt of
the Claim by the indemnified party. The notice of a Claim given hereunder is
referred to as a “Claim Notice.”

18



--------------------------------------------------------------------------------



 



                8.6      Defense of Claims.



             8.6.1     Counsel. Upon receipt of a Claim Notice, the indemnifying
party may assume the defense thereof with counsel selected by the indemnifying
party and reasonably satisfactory to the indemnified party. The indemnified
party shall cooperate in all reasonable respects in such defense. If any Claim
involves Claims with respect to which Buyer indemnifies Seller and also Claims
for which Seller indemnifies Buyer, each party shall have the right to assume
the defense of and hire counsel for that portion of the Claim for which it has
liability. The indemnified party shall have the right to employ separate counsel
in any Claim and to participate in the defense thereof, provided the fees and
expenses of counsel employed by an indemnified party shall be at the expense of
the indemnified party unless otherwise agreed between the parties.    
           8.6.2     Settlement. If the indemnifying party does not notify the
indemnified party within the earlier to occur of: (a) the time a response is due
in the relevant litigation matter, or (b) three (3) calendar months after
receipt of the Claim Notice, that the indemnifying party elects to undertake the
defense thereof, the indemnified party has the right to defend, at the sole
expense of the indemnifying party, the Claim with counsel of its own choosing,
subject to the right of the indemnifying party to assume the defense of any
Claim at any time prior to settlement or final determination thereof at the
indemnifying party’s sole expense. In such event, the indemnified party shall
send a written notice to the indemnifying party of any proposed settlement of
any Claim, which settlement the indemnifying party may accept or reject, in its
reasonable judgment, within thirty (30) Days of receipt of such notice, unless
the settlement offer is limited to a shorter period of time in which case the
indemnifying party shall have such shorter period of time in which to accept or
reject the proposed settlement. Failure of the indemnifying party to accept or
reject such settlement within the thirty (30) Day period, or such shorter period
of time, if applicable, shall be deemed to be its rejection of such settlement.
The indemnified party may settle any matter over the objection of the
indemnifying party but shall in so doing be deemed to have waived any right to
indemnity therefor as to (and only as to) liabilities with respect to which the
indemnifying party has recognized its liability.

                8.7     Waiver of Certain Damages. Each of the parties hereby
waives, and agrees not to seek, indirect, consequential, punitive, exemplary or
special damages of any kind with respect to any Claim, occurrence, condition or
dispute, arising out of or relating to this Agreement or breach hereof;
provided, however, that this provision does not diminish or affect in any way
the parties’ rights and obligations under any indemnities provided for in this
Agreement.

                8.8.     Limitation on Indemnities. In no event shall an
indemnifying party have any obligation of indemnification to the other party, if
the Claim, occurrence, condition or dispute for which indemnity is sought was
caused by the gross negligence or willful

19



--------------------------------------------------------------------------------



 



misconduct on the part of the indemnified party and/or its officers, directors,
employees, agents, contractors, subcontractors, Affiliates or predecessors.
Notwithstanding anything contained herein to the contrary, the indemnities
provided for in this Agreement shall be enforceable only by the parties hereto
and not by either party’s successors or assigns, it being expressly agreed that
such indemnities shall be deemed a personal covenant between Seller and Buyer
and not a covenant that runs with the Properties.

ARTICLE 9. WARRANTIES AND DISCLAIMERS

                9.1         Special Warranty of Title. Seller shall warrant and
defend title to the Properties conveyed to Buyer against every person whomsoever
lawfully claiming the Properties or any part thereof by, through or under
Seller, but not otherwise, and subject to the Permitted Encumbrances.

                9.2         Disclaimer – Representations and Warranties. BUYER
ACKNOWLEDGES AND AGREES THAT THE PROPERTIES ARE BEING SOLD, ASSIGNED AND
CONVEYED FROM SELLER TO BUYER “AS-IS, WHERE-IS”, AND WITH ALL FAULTS IN THEIR
PRESENT CONDITION AND STATE OF REPAIR, WITHOUT RECOURSE. EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, SELLER HEREBY DISCLAIMS ANY AND ALL REPRESENTATIONS AND
WARRANTIES CONCERNING THE PROPERTIES, EXPRESS, STATUTORY, IMPLIED OR OTHERWISE,
INCLUDING WITHOUT LIMITATION, ANY WARRANTY OF TITLE (EXCEPT AS SET FORTH IN
SECTION 9.1), THE QUALITY OF HYDROCARBON RESERVES, THE QUANTITY OF HYDROCARBON
RESERVES, THE AMOUNT OF REVENUES, THE AMOUNT OF OPERATING COSTS, CONDITION
(PHYSICAL OR ENVIRONMENTAL), QUALITY, COMPLIANCE WITH APPLICABLE LAWS, ABSENCE
OF DEFECTS (LATENT OR PATENT), SAFETY, STATE OF REPAIR, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, AND BUYER EXPRESSLY RELEASES SELLER FROM THE
SAME.

                9.3        Disclaimer – Statements and Information. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER DISCLAIMS ANY AND ALL LIABILITY
AND RESPONSIBILITY FOR AND ASSOCIATED WITH THE QUALITY, ACCURACY, COMPLETENESS
OR MATERIALITY OF THE RECORDS AND ANY OTHER INFORMATION PROVIDED AT ANY TIME
(WHETHER ORAL OR WRITTEN) TO BUYER, ITS OFFICERS, AGENTS, EMPLOYEES AND
REPRESENTATIVES IN CONNECTION WITH THE TRANSACTION CONTEMPLATED HEREIN,
INCLUDING WITHOUT LIMITATION, QUALITY OF HYDROCARBON RESERVES, QUANTITY OF
HYDROCARBON RESERVES, AMOUNT OF REVENUES, AMOUNT OF OPERATING COSTS, FINANCIAL
DATA, CONTRACT DATA, ENVIRONMENTAL CONDITION OF THE PROPERTIES, PHYSICAL
CONDITION OF THE PROPERTIES AND CONTINUED FINANCIAL

20



--------------------------------------------------------------------------------



 



VIABILITY OF THE PROPERTIES, AND BUYER EXPRESSLY RELEASES SELLER FROM THE SAME.

ARTICLE 10. SELLER’S REPRESENTATIONS

     Seller represents to Buyer that on the date hereof and as of the Closing
Date:

                10.1         Organization and Good Standing. Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of Arkansas, and has all requisite corporate power and authority to
own and lease the Properties. Seller is duly licensed or qualified to do
business as a foreign corporation and is in good standing in all jurisdictions
in which the Properties are located.

                10.2         Corporate Authority; Authorization of Agreement.
Seller has all requisite corporate power and authority to execute and deliver
this Agreement, to consummate the transactions contemplated herein and to
perform all of the terms and conditions to be performed by it as provided for in
this Agreement. The execution and delivery of this Agreement by Seller, the
performance by Seller of all of the terms and conditions to be performed by it
and the consummation of the transactions contemplated herein have been duly
authorized and approved by all necessary corporate action. This Agreement has
been duly executed and delivered by Seller and constitutes the valid and binding
obligation of Seller, enforceable against it in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency or other
Laws relating to or affecting the enforcement of creditors’ rights and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).

                10.3          No Violations. The execution and delivery of this
Agreement by Seller does not, and the fulfillment and compliance with the terms
and conditions hereof and the consummation of the transactions contemplated
herein, will not:



                   (a)           Conflict with or require the consent of any
person or entity under any of the terms, conditions or provisions of the
certificate of incorporation or bylaws of Seller;    
                 (b)          Violate any provision of, or require any filing,
consent or approval under any Law applicable to or binding upon Seller (assuming
receipt of all consents and approvals of governmental entities customarily
obtained subsequent to the transfers of title);                      
(c)           Conflict with, result in a breach of, constitute a default under
or constitute an event that with notice or lapse of time, or both, would
constitute a default under, accelerate or permit the acceleration of the
performance required by, or require any consent, authorization or approval
under, (i) any mortgage, indenture, loan, credit agreement or other agreement,
evidencing indebtedness for borrowed money to which

21



--------------------------------------------------------------------------------



 





  Seller is a party or by which Seller is bound or (ii) any order, judgment or
decree of any governmental entity or tribal authority; or    
     (d)       Result in the creation or imposition of any lien or encumbrance
upon the Properties.

     10.4       Absence of Certain Changes. Between the Effective Time and the
execution date hereof, there has not been:



       (a)       A sale, lease or other disposition of any material part of the
Properties, other than the sale of Hydrocarbons in the ordinary course of
business, consistent with prior practices of Seller;          (b)       A
mortgage, pledge or grant of a lien or security interest in any of the
Properties; or          (c)       A contract or commitment to do any of the
foregoing.

     10.5       Operating Costs. To the best of Seller’s knowledge, all costs
incurred in connection with the operation of the Properties have been fully paid
and discharged by Seller, except normal expenses incurred in operating the
Properties within the previous sixty (60) Days or as to which Seller has not yet
been billed or as to which Seller is disputing in good faith.

     10.6       Litigation and Other Disputes. Seller shall retain liability for
the matters listed on Exhibit E. Except for the matters listed on Exhibit E,
there is no action, suit or proceeding pending or, to the best of Seller’s
knowledge, threatened against Seller or the Properties which would reasonably be
expected to have a material adverse effect on Buyer or Buyer’s interest in the
Properties after Closing or to prevent the consummation of the transaction
contemplated by this Agreement. For purposes of this provision, “material” means
an impact of greater than Fifty Thousand Dollars (US $50,000) in the aggregate.

     10.7       Bankruptcy. There are no bankruptcy, reorganization or
receivership proceedings pending, being contemplated by or, to the best of
Seller’s knowledge, threatened against Seller.

     10.8       Leases. To the best of Seller’s knowledge, (i) the Leases have
been maintained in material compliance with their terms, are valid, binding and
in full force and effect, (ii) there are no defaults by Seller in the
performance of any of the material terms and conditions of the Leases and
(iii) no event has occurred that with the lapse of time or action or inaction by
any party would result in a material violation of the Leases or a default
thereunder. To the best of Seller’s knowledge, all royalties (including shut-in
payments), rental, deposits and other amounts due on the Properties have been
properly and timely paid.

22



--------------------------------------------------------------------------------



 



     10.9       Hydrocarbon Sales; Imbalances. Except as otherwise provided in
Section 6.4, Seller has not been nor will Buyer after the Effective Time be
obligated by virtue of any prepayment made under any gas transportation,
production sales contract or any other contract containing a “take or pay”
clause, or under any gas balancing, deferred production or similar arrangement
to deliver oil, gas or other minerals produced from or allocated to any of the
Properties at such future time without receiving full payment therefor at the
time of delivery.

     10.10       Existing Commitments. Except as described on Exhibit H and
except for any commitment for expenditures of less than $10,000, there are no
existing commitments or obligations to pay costs or expenses for drilling,
completing, equipping, deepening, side tracking, reworking or other similar
costs or expenses arising from or relating to the ownership of the Properties.
Except as otherwise provided in the Material Contracts, there are no obligations
or commitments presently existing under which Seller’s interest in the
Properties will be altered due to the passage of time, the collection of a
specified sum of money (including, for example, non-consent operations and
back-in obligations) or other reason.

     10.11       Compliance With Law . Except for those matters disclosed on
Exhibit and such other matters as would not have a material adverse effect on
the value of the Properties, Seller (i) is in material compliance with all Laws
applicable to Seller or those Properties that are operated by Seller and (ii)
has not received notice of and is not aware of any facts, conditions or
circumstances relating to the ownership or operation of the Properties that
could reasonably be expected to give rise to any claim or assertion that Seller,
the Properties or the ownership or operation thereof is not in material
compliance with any Law applicable to Seller or the Properties. For purposes of
this provision, “material” means an impact of greater than One Hundred
Twenty-Five Thousand Dollars (US $125,000) in the aggregate.

     10.12       Availability of Records. To the best of Seller’s knowledge,
Seller has provided Buyer with access to all Records in Seller’s possession in
connection with Buyer’s due diligence review of the Properties.

     10.13       Limitation on Representations. The representations contained in
Sections 10.1 through 10.4 shall survive Closing indefinitely. The
representations contained in Sections 10.5 through 10.12 shall survive Closing
for a period of six (6) months after the Closing Date and shall thereupon
terminate.

ARTICLE 11. BUYER’S REPRESENTATIONS

     Buyer represents to Seller that on the date hereof and as of the Closing
Date:

     11.1       Organization and Good Standing. Buyer is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Oklahoma and has all requisite power and authority to own and lease
the Properties. Buyer is duly licensed or

23



--------------------------------------------------------------------------------



 



qualified to do business as a foreign corporation and is in good standing in all
jurisdictions in which the Properties are located.

     11.2      Corporate Authority; Authorization of Agreement. Buyer has all
requisite power and authority to execute and deliver this Agreement, to
consummate the transactions contemplated herein and to perform all the terms and
conditions to be performed by it as provided for in this Agreement. The
execution and delivery of this Agreement by Buyer, the performance by Buyer of
all the terms and conditions to be performed by it and the consummation of the
transactions contemplated herein have been duly authorized and approved by all
necessary action. This Agreement has been duly executed and delivered by Buyer
and constitutes the valid and binding obligation of Buyer, enforceable against
it in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency or other Laws relating to or affecting the enforcement of
creditors’ rights and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

     11.3      No Violations. The execution and delivery of this Agreement by
Buyer does not, and the fulfillment and compliance with the terms and conditions
hereof and the consummation of the transactions contemplated herein, do not:



       (a)       Conflict with or require the consent of any person or entity
under any of the terms, conditions or provisions of the articles of organization
or other organizational documents of Buyer;          (b)       Violate any
provision of, or require any filing, consent or approval under any Law
applicable to or binding upon Buyer; or          (c)       Conflict with, result
in a breach of, constitute a default under or constitute an event that with
notice or lapse of time, or both, would constitute a default under, accelerate
or permit the acceleration of the performance required by, or require any
consent, authorization or approval under, (i) any mortgage, indenture, loan,
credit agreement or other agreement evidencing indebtedness for borrowed money
to which Buyer is a party or by which Buyer is bound, or (ii) any order,
judgment or decree of any governmental entity or tribal authority.

     11.4       SEC Disclosure. Buyer is an experienced and knowledgeable
investor and operator in the oil and gas business. Buyer is acquiring the
Properties for its own account for use in its trade or business, and not with a
view toward or for sale in connection with any distribution thereof, nor with
any present intention of making a distribution thereof within the meaning of the
Securities Act of 1933, as amended.

     11.5       Independent Evaluation. As of Closing, Buyer represents that it
is sophisticated in the evaluation, purchase, operation and ownership of oil and
gas properties and that in making its decision to enter into this Agreement and
to consummate

24



--------------------------------------------------------------------------------



 



the transaction contemplated herein, Buyer has relied and shall rely solely on
its own independent investigation and evaluation of the Properties and has
satisfied itself as to the physical condition and environmental condition of the
Properties.

     11.6      Buyer’s Reliance. Buyer acknowledges and agrees that it is
entitled to rely only on the express representations and warranties set forth in
this Agreement.

     11.7      Qualified Buyer. Buyer possesses all required governmental
licenses, permits, bonds, certificates, orders and authorizations necessary to
own and/or operate the Properties, except those customarily obtained after the
sale or conveyance of the Properties.

     11.8      Limitation on Representations. The representations contained in
Sections 11.1 through 11.4 shall survive Closing indefinitely. The
representations contained in Sections 11.5 through 11.7 shall survive Closing
for a period of six (6) months after the Closing Date and shall thereupon
terminate.

ARTICLE 12. ADDITIONAL AGREEMENTS

     12.1      Covenants of Seller. From the date hereof until Closing, without
first obtaining the consent of Buyer, Seller has not and will not:



       (a)       waive any right of material value relating to the Properties;  
       (b)       convey, encumber, mortgage, abandon or pledge any of the
Properties nor dispose of any of the Properties, other than the sale of
production in the ordinary course of business and except as may be required in
connection with the exercise of preferential rights affecting the Properties;  
       (c)       enter into, modify or terminate any contracts relating to the
Properties, other than in the ordinary course of business;    
     (d)       vote to commit to any material project or material expenditure
under any operating agreement affecting the Properties or elect to participate
in any operation on the Properties requiring an expenditure of greater than Ten
Thousand Dollars (US $10,000) to Seller’s interest, except to the extent
required in an emergency to protect life or property from immediate harm or
destruction; or          (e)       contract or commit itself to do any of the
foregoing.

     12.2      Notice of Loss. From the date hereof until Closing, Seller shall
promptly notify Buyer of any loss or damage to the Properties, or any part
thereof, known to Seller and in the aggregate exceeding Ten Thousand Dollars (US
$10,000) net to Seller’s interest.

25



--------------------------------------------------------------------------------



 



     12.3      Operations Pending Closing. During the period from the Effective
Time to the Closing Date, Seller shall continue to operate those Properties that
are operated by Seller in the normal course of business in accordance with
Seller’s historical operating practices and using the same standard of care as
is imposed on the “Operator” under the operating agreements applicable to such
Properties.

     12.4      Subsequent Operations. Seller makes no representations or
warranties to Buyer as to the transferability or assignability of operatorship
of the Properties. Buyer acknowledges that the rights and obligations associated
with operatorship of the Properties are governed by the applicable agreement(s)
and that operatorship of the Properties shall be decided in accordance with the
terms of said agreement(s); provided, however, Seller agrees to provide
reasonable assistance to Buyer (at no expense to Seller) in connection with
Buyer’s effort to be designated as operator of the Properties.

     12.5      Buyer’s Assumption of Obligations. Except as expressly set forth
in this Agreement, Buyer agrees to assume and shall timely perform and discharge
all duties and obligations of Seller relating to or arising out of the ownership
of the Properties from and after the Effective Time, including, without
limitation, all duties and obligations of Seller under all the Assumed
Contracts, and Buyer shall indemnify and hold Seller harmless from and against
any and all liabilities of whatsoever nature arising out of Buyer’s failure to
properly perform or discharge such duties and obligations. Buyer agrees to
accept full responsibility for Seller’s proportionate share of the costs and
expenses associated with or attributable to the plugging and abandonment of all
wells, and the removal of all equipment, platforms and facilities conveyed to
Buyer under this Agreement and the remediation, restoration and clean up of the
Properties. In conducting the duties and obligations contained in this
Section 12.5, Buyer shall comply with the applicable Laws of all governmental
entities and tribal authorities having appropriate jurisdiction.

     12.6      Records. Within thirty (30) Days after Closing, Seller shall
furnish to Buyer all Records which are maintained by Seller, provided, however,
that Seller is entitled to retain copies of any or all such Records and to
retain as long as needed, the originals of any Records required in connection
with any litigation or other proceedings listed on Exhibit E. Buyer agrees to
maintain the Records received from Seller, and any other records that Buyer may
receive from the current operators of any of the Properties, in accordance
herewith for a period of six (6) years after the Closing Date and to afford
Seller reasonable access to as requested by Seller. If Buyer desires to dispose
of any such records prior to the end of the six (6) year period, Buyer shall
offer in writing to Seller to deliver such records to Seller; if Seller elects
not to receive such records or fails to respond to Buyer’s notice within thirty
(30) Business Days after receipt thereof, then Buyer may dispose of such records
within its discretion.

26



--------------------------------------------------------------------------------



 



ARTICLE 13. ARBITRATION

     ANY DISPUTE ARISING UNDER THIS AGREEMENT (“ARBITRABLE DISPUTE”) SHALL BE
REFERRED TO AND RESOLVED BY BINDING ARBITRATION IN HOUSTON, TEXAS BY THREE (3)
ARBITRATORS, IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION; AND, TO THE MAXIMUM EXTENT APPLICABLE, THE FEDERAL
ARBITRATION ACT (TITLE 9 OF THE UNITED STATES CODE). IF THERE IS ANY
INCONSISTENCY BETWEEN THIS ARTICLE AND ANY STATUTE OR RULES, THIS ARTICLE SHALL
CONTROL. ARBITRATION SHALL BE INITIATED (a) WITHIN THE APPLICABLE TIME LIMITS
SET FORTH IN THIS AGREEMENT AND NOT THEREAFTER, PROVIDED THAT IF NO TIME LIMIT
IS GIVEN, WITHIN THE TIME PERIOD ALLOWED BY THE APPLICABLE STATUTE OF
LIMITATIONS, (b) BY ONE PARTY (“CLAIMANT”) GIVING WRITTEN NOTICE TO THE OTHER OR
ADVERSARIAL PARTY (“RESPONDENT”) AND TO THE HOUSTON REGIONAL OFFICE OF THE
AMERICAN ARBITRATION ASSOCIATION (“AAA”), ATTENTION: REGIONAL VICE PRESIDENT,
WITH A COPY TO THE ADMINISTRATOR OF THE AAA, THAT THE CLAIMANT ELECTS TO REFER
THE ARBITRABLE DISPUTE TO ARBITRATION, AND THAT THE CLAIMANT HAS APPOINTED AN
ARBITRATOR, WHO SHALL BE IDENTIFIED IN SUCH NOTICE. THE RESPONDENT SHALL NOTIFY
THE CLAIMANT AND THE AAA WITHIN TEN (10) DAYS AFTER RECEIPT OF CLAIMANT’S
NOTICE, IDENTIFYING THE ARBITRATOR WHO THE RESPONDENT HAS APPOINTED. THE TWO
(2) ARBITRATORS SO CHOSEN SHALL SELECT A THIRD ARBITRATOR WITHIN TEN (10) DAYS
AFTER THE SECOND ARBITRATOR HAS BEEN APPOINTED. UPON FAILURE OF A PARTY TO ACT
WITHIN THE TIME SPECIFIED FOR NAMING AN ARBITRATOR, SUCH ARBITRATOR SHALL BE
APPOINTED BY THE ADMINISTRATOR’S DESIGNEE. SELLER SHALL PAY THE COMPENSATION AND
EXPENSES OF THE ARBITRATOR NAMED BY OR FOR IT, BUYER SHALL PAY THE COMPENSATION
AND EXPENSES OF THE ARBITRATOR NAMED BY OR FOR IT, AND SELLER AND BUYER SHALL
EACH PAY ONE-HALF OF THE COMPENSATION AND EXPENSES OF THE THIRD ARBITRATOR,
PROVIDED HOWEVER THAT ALL COSTS CAN BE ASSESSED AGAINST THE LOSING PARTY, IF THE
ARBITRATORS SO DECIDE. ALL ARBITRATORS MUST BE NEUTRAL PARTIES WHO HAVE NEVER
BEEN OFFICERS, DIRECTORS OR EMPLOYEES OF THE PARTIES OR ANY OF THEIR AFFILIATES,
MUST HAVE NOT LESS THAN FIFTEEN (15) YEARS EXPERIENCE IN THE OIL AND GAS
INDUSTRY, AND MUST HAVE A FORMAL FINANCIAL/ACCOUNTING, ENGINEERING OR LEGAL
EDUCATION. THE HEARING SHALL BE COMMENCED WITHIN THIRTY (30) DAYS AFTER THE
SELECTION OF THE ARBITRATORS. THE PARTIES AND THE ARBITRATORS SHALL PROCEED
DILIGENTLY AND IN GOOD FAITH IN ORDER THAT THE

27



--------------------------------------------------------------------------------



 



ARBITRAL AWARD SHALL BE MADE AS PROMPTLY AS POSSIBLE. THE INTERPRETATION,
CONSTRUCTION AND EFFECT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
TEXAS, AND TO THE MAXIMUM EXTENT ALLOWED BY LAW, IN ALL ARBITRATION PROCEEDINGS
THE LAWS OF TEXAS SHALL BE APPLIED, WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PRINCIPLES. ALL STATUTES OF LIMITATION AND OF REPOSE THAT WOULD OTHERWISE BE
APPLICABLE SHALL APPLY TO ANY ARBITRATION PROCEEDING. THE TRIBUNAL SHALL NOT
HAVE THE AUTHORITY TO GRANT OR AWARD INDIRECT, CONSEQUENTIAL, PUNITIVE,
EXEMPLARY OR SPECIAL DAMAGES.

ARTICLE 14. CONDITIONS PRECEDENT TO CLOSING

     14.1      Conditions Precedent to Seller’s Obligation to Close. Seller
shall be obligated to consummate the sale of the Properties as contemplated by
this Agreement on the Closing Date, provided the following conditions precedent
have been satisfied or have been waived by Seller:



       14.1.1      All representations and warranties of Buyer contained in this
Agreement shall be true and correct in all material respects at and as of
Closing as though such representations and warranties were made at and as of
such time;          14.1.2      Buyer shall have complied in all material
respects with all obligations and conditions contained in this Agreement to be
performed or complied with by Buyer at or prior to the Closing; and    
     14.1.3      No suit, action or other proceedings shall be pending before
any court or governmental entity in which it is sought by a person or entity
(other than the parties hereto or any of their Affiliates, officers, directors,
or employees) to restrain, enjoin or otherwise prohibit the consummation of the
transactions contemplated by this Agreement, or to obtain substantial damages in
connection with the transaction contemplated herein, nor shall there be any
investigation by a governmental entity pending which might result in any such
suit, action or other proceedings seeking to restrain, enjoin or otherwise
prohibit the consummation of the transaction contemplated by this Agreement.

     14.2      Conditions Precedent to Buyer’s Obligation to Close. Buyer shall
be obligated to consummate the purchase of the Properties as contemplated by
this Agreement on the Closing Date, provided that the following conditions
precedent have been satisfied or have been waived by Buyer:



       14.2.1      All representations and warranties of Seller contained in
this Agreement shall be true and correct in all material respects at and as of
Closing as though such representations and warranties were made at and as of
such time;

28



--------------------------------------------------------------------------------



 





       14.2.2      Seller shall have complied in all material respects with all
obligations and conditions contained in this Agreement to be performed or
complied with by Seller at or prior to the Closing; and          14.2.3      No
suit, action or other proceedings shall be pending before any court or
governmental entity in which it is sought by a person or entity (other than the
parties hereto or any of their Affiliates, officers, directors, or employees) to
restrain, enjoin or otherwise prohibit the consummation of the transactions
contemplated by this Agreement, or to obtain substantial damages in connection
with the transaction contemplated herein, nor shall there be any investigation
by a governmental entity pending which might result in any such suit, action or
other proceedings seeking to restrain, enjoin or otherwise prohibit the
consummation of the transaction contemplated by this Agreement.

ARTICLE 15. TERMINATION

     15.1      Grounds for Termination. This Agreement may be terminated at any
time prior to Closing:



       15.1.1      By the mutual written agreement of Seller and Buyer;    
     15.1.2      By Seller if Buyer fails or refuses to Close in breach of this
Agreement or if the conditions precedent to Seller’s obligation to Close are
unmet at the time set for Closing;          15.1.3      By Buyer if Seller fails
or refuses to Close in breach of this Agreement or if the conditions precedent
to Buyer’s obligation to Close are unmet at the time set forth Closing;    
     15.1.4      By Seller if the Purchase Price would be adjusted downward by
twenty percent (20%) or more or by Buyer if the Purchase Price would be adjusted
upward by twenty percent (20%) or more in accordance with the terms of this
Agreement; or          15.1.5      By either party (provided the terminating
party is not then in breach of any provisions of this Agreement), if Closing
shall not have occurred within sixty (60) days following the originally
scheduled Closing Date.

     15.2      Effect of Termination.



       15.2.1      Except as provided in Section 15.2.2 below, if this Agreement
is terminated in accordance with Section 15.1, such termination shall be without
liability of either party or any Affiliate, officer, director, or employee of
such party, except for Seller’s obligation (if applicable) to return the Earnest
Money Deposit, as provided in

29



--------------------------------------------------------------------------------



 





  Article 3, the obligations to arbitrate any dispute arising from such
termination and the obligations provided in Sections 15.3, 15.4, 15.5, and 17.3.
         15.2.2      If this Agreement is terminated because of Buyer’s failure
or refusal to Close in breach of this Agreement or because the conditions
precedent to Seller’s obligation to Close provided in Section 14.1 are unmet at
the time set for Closing, Seller shall be entitled to retain the Earnest Money
Deposit as liquidated damages to reimburse Seller for its out-of-pocket fees and
expenses incurred in connection with the transactions contemplated by this
Agreement, unless any of the conditions precedent to Buyer’s obligation to Close
provided in Section 14.2 are also unmet at the time set for Closing. If this
Agreement is terminated because of Seller’s failure or refusal to Close in
breach of this Agreement, any damages asserted by Buyer as a result of such
failure or refusal to Close shall be limited to actual damages incurred by Buyer
up to a maximum of $1,500,000.

     15.3      Dispute over Right to Terminate. If there is a dispute between
the parties over either party’s right to terminate this Agreement under
Section 15.1, Closing shall not occur, as scheduled. The party which disputes
the other party’s right to terminate may initiate arbitration proceedings in
accordance with Article 13 within thirty (30) Days after the date on which
Closing was scheduled to occur and, if arbitration is so initiated, the dispute
will be resolved through such arbitration proceeding. If the party which
disputes the termination right does not initiate an arbitration proceeding to
resolve the dispute within the time period specified hereinabove, such party
shall be deemed to have waived its right to object to such termination.

     15.4      Return of Documents. If this Agreement is terminated, each party
shall return to the party which owns or is otherwise entitled thereto all books,
records, maps, files, papers and other property in such party’s possession
(including copies of such materials and extracts therefrom) relating to the
transaction contemplated by this Agreement.

     15.5      Confidentiality. Notwithstanding the termination of this
Agreement or any other provision of this Agreement to the contrary, the terms of
the letter agreement executed by and among Seller, Anadarko Minerals, Inc. and
Exploration Associates II, LLC dated October 8, 2002, shall remain in full force
and effect.

ARTICLE 16. THE CLOSING

     16.1.      Preliminary Closing Statement. At least two (2) Days prior to
the Closing Date, Seller shall provide Buyer with a preliminary Closing
statement setting forth the adjusted Purchase Price and wiring instructions
designating the account or accounts to which the adjusted Purchase Price is to
be delivered in accordance with Section 16.3.2. Prior to the Closing Date, Buyer
shall furnish Seller with Buyer’s requested adjustments to such statement.
Seller and Buyer shall attempt in good faith to resolve any differences between
them, but if the parties are unable to agree, Seller’s preliminary Closing
statement shall be used for Closing.

30



--------------------------------------------------------------------------------



 



     16.2      Obligations of Seller at Closing. At the Closing, Seller shall
deliver to Buyer, unless waived by Buyer, the following:



       16.2.1      Documents substantially in the form of the Assignment and
Bill of Sale attached hereto as Exhibit B, conveying all of Seller’s right,
title and interest in and to the Properties. The Assignment and Bill of Sale
shall be executed and acknowledged in five (5) multiple originals or such
greater number as agreed between the parties;          16.2.2      Evidence that
all consents and approvals prerequisite to the sale and conveyance of the
Properties (except for consents and approvals of governmental entities
customarily obtained subsequent to the transfer of title or with respect to
Properties which have been withdrawn from the transaction in accordance with the
terms hereof) have been obtained, as well as evidence of waiver or lapse of any
unexercised preferential purchase rights applicable to the Properties;    
     16.2.3      A Certificate substantially in the form of Exhibit C, executed
by an authorized officer of Seller, certifying as to the matters specified in
Section 14.2.1;          16.2.4      A Non-Foreign Affidavit substantially in
the form of Exhibit D, executed by an authorized officer of Seller;    
     16.2.5      Executed copies of mutually agreeable transfer orders or
letters-in-lieu, government approved assignment forms and operator transfer
forms to be prepared by Buyer; and          16.2.6      Such other instruments
as are necessary to carry out Seller’s obligations under this Agreement.

     16.3      Obligations of Buyer at Closing. At the Closing, Buyer shall
deliver to Seller, unless waived by Seller, the following:



       16.3.1      The Assignment and Bill of Sale referred to in Section
16.2.1, executed and properly acknowledged;          16.3.2      The adjusted
Purchase Price, less the Earnest Money Deposit, by wire transfer in accordance
with Article 3;          16.3.3      A Certificate substantially in the form of
Exhibit C, executed by an authorized representative of Buyer, certifying as to
the matters specified in Section 14.1.1.

31



--------------------------------------------------------------------------------



 





       16.3.4      Evidence of compliance with all governmental requirements for
the posting of plugging or other applicable bonds relating to the ownership or
operation of the Properties; and          16.3.5      Such other instruments as
are necessary to carry out Buyer’s obligations under this Agreement.

     16.4      Site of Closing. Closing shall be held in Seller’s offices in
Houston, Texas or any other location mutually agreed in writing by Seller and
Buyer.

ARTICLE 17. MISCELLANEOUS

     17.1      Notices. All notices and other communications required, permitted
or desired to be given hereunder must be in writing and sent by U.S. mail,
properly addressed as shown below, and with all postage and other charges fully
prepaid or by hand delivery or by facsimile transmission. Date of service by
mail and hand delivery is the date on which such notice is received by the
addressee and by facsimile is the date sent (as evidenced by fax machine
confirmation of receipt), or if such date is not on a Business Day, then on the
next date which is a Business Day. Each party may change its address by
notifying the other party in writing.

      If to Seller
by mail or hand delivery:   Southwestern Energy Production Company
2350 N. Sam Houston Pkwy. E., Suite 300
Houston, Texas 77032
Attention: John Gargani       If to Seller
by facsimile:   Southwestern Energy Production Company
Number: 281-618-4862
Attention: John Gargani       If to Buyer
by mail or hand delivery:   Dutch Petroleum, LLC
2110 Bank One Center
100 North Broadway
Oklahoma City, Oklahoma 73102
Attention: William E. Dutcher       If to Buyer
by facsimile:   Dutch Petroleum, LLC
Number: 405-235-7150
Attention: William E. Dutcher

     17.2      Conveyance Costs. Buyer shall be solely responsible for filing
and recording documents related to the transfer of the Properties from Seller to
Buyer and for all costs and fees associated therewith, including filing the
assignment of the Properties with appropriate federal, state and local
authorities as required by applicable Law. Promptly following Buyer’s receipt of

32



--------------------------------------------------------------------------------



 



the recorded documents, Buyer shall furnish Seller with all recording data and
evidence of all required filings.

     17.3      Brokers’ Fees. Neither party has retained any brokers, agents or
finders in connection with this transaction that would result in any liability
on the other party for any fees or commission. Each party agrees to release,
protect, indemnify, defend and hold the other harmless from and against any and
all Claims with respect to any commissions, finders’ fees or other remuneration
due to any broker, agent or finder claiming by, through or under such party.

     17.4      Further Assurances. From and after Closing, at the request of
Seller but without further consideration, Buyer will execute and deliver or use
reasonable efforts to cause to be executed and delivered such other instruments
of conveyance and take such other actions as Seller reasonably may request to
more effectively put Seller in possession of any property which was not intended
by the parties to be conveyed by Buyer. From and after Closing, at the request
of Buyer but without further consideration, Seller shall execute and deliver or
use reasonable efforts to cause to be executed and delivered such other
instruments of conveyance and take such other actions as Buyer reasonably may
request to more effectively put Buyer in possession of the Properties. If any of
the Properties are incorrectly described, the description shall be corrected
upon proof of the proper description.

     17.5      Survival of Representations and Warranties. Unless otherwise
expressly limited herein, all representations, warranties, indemnities,
covenants and agreements contained in this Agreement, to the extent not fully
performed or waived prior to Closing, shall survive the Closing indefinitely.
The parties have made no representations or warranties except those expressly
set forth in this Agreement.

     17.6      Amendments and Severability. No amendments or other changes to
this Agreement shall be effective or binding on either of the parties unless the
same shall be in writing and signed by both Seller and Buyer. The invalidity of
any one or more provisions of this Agreement shall not affect the validity of
this Agreement as a whole, and in case of any such invalidity, this Agreement
shall be construed as if the invalid provision had not been included herein.

     17.7      Successors and Assigns. This Agreement shall not be assigned,
either in whole or in part, without the prior express written consent of the
non-assigning party. Assignment of this Agreement by either party shall not
relieve the assigning party of liability hereunder in the event of
non-performance or breach of this Agreement by such party’s assignee. The terms,
covenants and conditions contained in this Agreement shall be binding upon and
shall inure to the benefit of Seller and Buyer and their respective successors
and assigns, and such terms, covenants and conditions shall be covenants running
with the land and with each subsequent transfer or assignment of the Properties.

33



--------------------------------------------------------------------------------



 



     17.8      Headings. The titles and headings set forth in this Agreement
have been included solely for ease of reference and shall not be considered in
the interpretation or construction of this Agreement.

     17.9      Governing Law. This Agreement shall be governed by and construed
under the Laws of the State of Texas, excluding any choice of law rules which
may direct the application of the Laws of another jurisdiction. This provision
survives termination of this Agreement.

     17.10      No Partnership Created. It is not the purpose or intention of
this Agreement to create (and it shall not be construed as creating) a joint
venture, partnership or any type of association, and the parties are not
authorized to act as agent or principal for each other with respect to any
matter related hereto.

     17.11      Public Announcements. Neither the Seller Group nor the Buyer
Group (as defined in Article 8) shall issue a public statement or press release
with respect to the transaction contemplated herein (including the price and
other terms) without the prior written consent of the other party, except as
required by Law or listing agreement with a national security exchange and then
only after prior consultation with the other party.

     17.12      No Third Party Beneficiaries. Nothing contained in this
Agreement shall entitle anyone other than Seller or Buyer or their authorized
successors and assigns to any claim, cause of action, remedy or right of any
kind whatsoever.

     17.13      Deceptive Trade Practices. As partial consideration for the
parties agreeing to enter into this Agreement, the parties each can and do
expressly waive the provisions of all consumer protection Laws of the State of
Texas, or any other state, applicable to this transaction that may be waived by
the parties; it is not the intent of the parties to waive and the parties shall
not waive any applicable Law or provision thereof which is prohibited by Law
from being waived. Each party represents to the other that such party has had an
adequate opportunity to review the preceding waiver provision, including the
opportunity to submit the same to legal counsel for review and comment, and
understands the rights being waived herein.

     17.14      Tax Deferred Exchange Election. Either party may elect to
structure the conveyance of the Properties as part of an exchange under
Article 1031 of the Internal Revenue Code of 1986, as amended. The parties agree
to execute all documents, conveyances or other instruments necessary to
effectuate an exchange. The party requesting that the transaction be structured
as a tax free exchange shall be responsible for all additional costs associated
with so structuring the transaction.

     17.15      Not to be Construed Against Drafter. The parties acknowledge
that they have had an adequate opportunity to review each and every provision
contained in this

34



--------------------------------------------------------------------------------



 



Agreement and to submit the same to legal counsel for review and comment,
including expressly but without limitation the waivers and indemnities in
Articles 4, 6, 8, 9, and 17. Based on said review and consultation, the parties
agree with each and every term contained in this Agreement. Based on the
foregoing, the parties agree that the rule of construction that a contract be
construed against the drafter, if any, shall not be applied in the
interpretation and construction of this Agreement.

     17.16      Entire Agreement. This Agreement supersedes all prior
negotiations, understandings, letters of intent and agreements (whether oral or
written) and any contemporaneous oral agreements between the parties relating to
the Properties and constitutes the entire understanding and agreement between
the parties with respect to the sale and purchase of the Properties.

     17.17      Conspicuousness of Provisions. The parties acknowledge that the
provisions contained in this Agreement that are set out in “bold” satisfy the
requirement of the express negligence rule and any other requirement at law or
in equity that provisions contained in a contract be conspicuously marked or
highlighted.

     17.18      Execution in Counterparts. This Agreement may be executed in
counterparts, which shall when taken together constitute one valid and binding
agreement. Execution of this Agreement via facsimile shall be effective, and
signatures received via facsimile shall be binding upon the parties hereto and
shall be effective as originals.

     The parties have executed this Agreement on the day and year first set
forth above.



  SOUTHWESTERN ENERGY PRODUCTION
COMPANY



  By:   /s/ Richard F. Lane

--------------------------------------------------------------------------------

    Richard F. Lane
Executive Vice President



  DUTCH PETROLEUM, LLC



  By:   /s/ Mack R. Ames

--------------------------------------------------------------------------------

  Name:   Mack R. Ames

--------------------------------------------------------------------------------

  Title:     Vice President

--------------------------------------------------------------------------------

35